Appellant was convicted of the offense of driving an automobile upon a public highway while intoxicated, and was sentenced to a term of eight months in the penitentiary.
We find no bills of exception in the record. The statement of facts appears to have been filed ninety-seven days after the overruling of the motion for a new trial, the giving of notice of appeal and the sentence, all of which took place on the same date. The indictment seems to charge an offense against the law, and all proceedings appear regular. We can not consider the statement of facts because of its being filed too late. Branch's P. C., p. 307, Sec. 598.
No error appearing, this judgment is affirmed.